ACCEPTED
                                                                                                   01-15-00180-CV
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                             5/29/2015 11:33:47 AM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK


                                 No. 01-15-00180-CV
                                ____________________
                                                      FILED IN
                                               1st COURT OF APPEALS
                      IN THE COURT OF APPEALS HOUSTON, TEXAS
                                               5/29/2015 11:33:47 AM
                   FOR THE FIRST DISTRICT OF TEXAS
                                               CHRISTOPHER A. PRINE
                             AT HOUSTON                 Clerk

                               ______________________

  MEDSTAR FUNDING, L.C. and BEACON LEGAL FUNDING,
                     L.L.C., Appellants
                             vs.
MYCHELE REED, as next friend of T.R., a minor, JERRY WAYNE
SQUIER and STRIKE, LLC, f/k/a STRIKE CONSTRUCTION, LLC,
                         Appellees
                _________________________


              UNOPPOSED MOTION TO DISMISS APPEAL
TO THE HONORABLE FIRST COURT OF APPEALS:

       COME NOW MEDSTAR FUNDING, L.C. and BEACON LEGAL FUNDING, L.L.C.,

Appellants, and pursuant to Texas Rule of Appellate Procedure 42.1(a), respectfully inform the

Court that the underlying dispute that was the subject of this appeal has been settled in its

entirety, that Appellees have settled this matter with Appellants for consideration, and that

therefore, the Appellants no longer wish to pursue this appeal. Appellants therefore ask that this

Appeal be dismissed with prejudice. The relief requested in this Motion is unopposed. The

Guardian Ad Litem’s attorney did not respond to a faxed copy of the instant motion or to a

telephone call regarding same. All costs on appeal are to be borne by the party incurring same.
THE BICKHAM LAW FIRM


/s/David A. Bickham
David A. Bickham
State Bar No: 02295300
3120 Southwest Frwy., Suite 650
Houston, TX 77098
Telephone: (713)789-4361
Facsimile: (713)523-1816
Email: bickhamlawfirm@yahoo.com

COUNSEL FOR APPELLANTS MEDSTAR
FUNDING, L.C. AND BEACON LEGAL FUNDING,
L.LC.




Page -2-
.                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY THAT a true and correct copy of the foregoing Unopposed
Motion to Dismiss Appeal has been duly forwarded to all parties and/or counsel of record,
pursuant to the Texas Rules of Appellate Procedure, on this the 29th day of May, 2015,
addressed as follows:

J. Ryan Fowler
John D. Sloan, Jr.
SLOAN, BAGLEY, HATCHER & PERRY LAW FIRM
3000 Smith Street, Suite 4
Houston, Texas 77006

Nicholas J. Lanza
Steve C. Dollinger
McCORMICK, LANZA, McNEEL, L.L.P.
4950 Bissonnet Street
Bellaire, Texas 77401

Jose R. Lopez, II
The Washington Centre
4601 Washington Avenue, Suite 200
Houston, Texas 77007


                                       /s/David A. Bickham
                                       DAVID A. BICKHAM




                                        Page -3-